Citation Nr: 0419985	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  98-02 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1974 and from December 1976 to July 1978.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2001, at which time it was 
determined that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  In addition, the Board 
remanded the matter to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, so that 
further development could be undertaken in connection with 
the veteran's reopened claim.  Following the completion of 
the requested actions, the case was returned to the Board for 
additional review.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board in Washington, DC, in March 2004.  A 
transcript of such hearing is of record.


FINDING OF FACT

The evidence is at least in equipoise that the veteran's 
schizophrenia originated in service.  


CONCLUSION OF LAW

Schizophrenia, chronic undifferentiated type, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  Such have been the subject of 
various holdings of Federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss VA's efforts to comply 
with the VCAA and implementing regulations at this juncture 
is obviated.  The same is true with respect to consideration 
of the question of whether the Board's directives in its 
earlier remand were fully complied with, pursuant to Stegall 
v. West, 11 Vet.App. 268, 270-71 (1998).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service medical records show that the veteran's first period 
of service was unremarkable for psychiatric related 
complaints or symptoms.  During his second tour of duty, he 
was hospitalized between August and October 1977 for alcohol 
rehabilitation for habitual excessive drinking, which was 
determined to have existed prior to service.  He was 
discharged from hospital care as fit for duty on Antabuse.  

In a September 1977 report, it was noted that he described 
episodes of morning drinking, drinking during working hours, 
and symptoms inclusive of frequent alcohol blackouts, minor 
tremors, headaches, nausea, general malaise, and 
gastrointestinal burning.  

In January 1978, it was recorded that the veteran had been 
arrested for being drunk, and that he had subsequently made a 
suicide attempt by cutting his antecubital fossae with a 
razor blade.  Depression was noted on that occasion.  

He was rehospitalized for a period between May and June 1978 
for treatment of acute and chronic alcoholism with Antabuse 
reaction.  Upon examination in June 1978 for release from 
active duty, an alcohol problem was noted. 

Private clinical records reflect that the veteran was brought 
in from a bus station on an emergency basis in July 1978, 
several days after his release from the military, for 
seizure-like activity.  A diagnosis of a schizophrenic 
reaction was rendered at that time.  Clinical records from 
the Cherry Hospital on the same date note that he was 
admitted involuntarily for a psychotic breakdown in a totally 
unresponsive state; he was described as rigid and out of 
contact with reality.  A diagnosis of acute catatonic 
schizophrenia was rendered.  

The veteran was taken by his family to Halifax Hospital at 
the end of August 1978 and admitted for observation due to 
unresponsiveness.  A previous history dating from July 1978 
was recounted.  He was transferred several days later to 
Central State Hospital with a diagnosis of a psychiatric 
problem with a catatonic state.  It was noted that his 
condition had remained basically unchanged from the time of 
admission.  

Records from Central State Hospital in September 1978 
indicate that the veteran was admitted then on an involuntary 
certification by his mother.   On admission, it was observed 
that he was in state of stupor and was unable to answer 
questions, but when seen on the ward the following day, he 
was oriented and relevant with rational answers.  Admitting 
and discharge diagnoses of alcoholism; habitual excessive 
drinking; neuroses; and hysterical neurosis, conversion type, 
were rendered at that time.  

The veteran underwent a VA psychiatric examination in 
November 1978.  The examiner noted that neither the service 
medical records nor any other record was available for 
review.  The examiner did not find that the appellant was 
psychotic, and a psychiatric diagnosis was not entered. 

The veteran was admitted to a VA facility between December 
1978 and January 1979 for observation and evaluation with 
respect to jerking spells.  He reported that he had 
experienced one or two episodes of such symptoms just prior 
to the end of his second tour of military duty, and that 
similar episodes after service had led to his hospitalization 
shortly thereafter.  During the hospital course, it was 
reported that psychological testing was most suggestive of a 
neurotic disorder with a potential for somatic 
symptomatology, including conversion features.  It was found, 
however, that one of the tests contained a pattern which was 
also significantly associated with schizophrenia.  Upon 
discharge, diagnoses of an hysterical neurosis, a conversion 
reaction, and episodic excessive drinking were set forth.  

In a memorandum, dated in May 1979, the RO requested a 
differential diagnosis and opinion from a board of three VA 
psychiatrists as to the veteran's nervous condition.  In a 
response, dated in June 1979, it was found that differential 
diagnoses in the veteran's case included a drug-induced 
condition, schizophrenia, and a hysterical neurosis.  The 
board of examiners concluded that the indicated findings were 
consistent with a diagnosis of an hysterical neurosis and 
episodic excessive drinking, which were thought sufficient to 
explain the phenomena observed in all of the prior 
hospitalizations. 

The veteran underwent a VA neuropsychiatric examination in 
July 1985, at which time it was noted that he had been on 
antipsychotic medication and he denied using alcohol since 
1980.  Following mental status examination, it was the 
examiner's opinion that the veteran was a chronic 
schizophrenic with the probability of auditory 
hallucinations, mild withdrawal from social activities, poor 
sleep, and possibly depressed mood.  A diagnosis of 
schizophrenia, chronic, undifferentiated type, was rendered.  

Private clinical records dating from March 1992 from J. R. 
Chambers, M.D., show that the veteran carried a diagnosis of 
chronic schizophrenia.  It was noted that the veteran had had 
several episodes of unresponsiveness in the early to mid-
1970s, which were finally diagnosed as catatonic 
schizophrenia.  Following evaluation, it was Dr. Chamber's 
opinion that the veteran probably had a schizophrenic problem 
and a tendency towards dependency on others.  A diagnosis of 
schizophrenia, catatonic type, currently in remission, was 
rendered.  Subsequent clinic notes from Dr. Chambers reflect 
continuing treatment and medication management for 
psychiatric disability. 

Private clinical records, dated between 1987 and 1992, refer 
to treatment for schizophrenia, among other medical 
complaints and disorders.  Clinical records from Southside 
Community Services Board, dated between 1984 and 1993, show 
ongoing and continuing treatment, including therapy and 
medication management, for psychiatric disability.  

In November 1993, Dr. Chambers prepared a statement in which 
he disagreed with some of the points which led to the 
original denial of the veteran's claim.  He stated that it 
sometimes took years for diagnoses to become clear, and that 
the veteran "had evolved over the years into a patient with 
disturbance in perception and affect consistent with 
schizophrenia and showing the original diagnosis of 
conversion disorder or phenomena due to alcohol [was] simply 
incorrect."  He added that "[i]t should be assumed that the 
index episode of 'conversion' or 'coma' states were the 
beginning of the schizophrenia illness."  It was reported 
that such symptoms were common and were "stereotypical" in 
the veteran, i.e., that they frequently were the same way 
when he was doing poorly with his illness.  

In an undated, handwritten statement made on a copy of a 
March 1994 RO rating decision, Dr. Chambers wrote that there 
was absolutely no evidence that alcohol contributed at all to 
the evolution of the veteran's schizophrenia, and that the 
episodes of conversion had recurred over the years in 
hospitalization for schizophrenia.  He stated that he knew of 
no evidence in medical literature of alcohol causing 
schizophrenia.

A statement, dated in March 1997, was received from R. W. 
Browne, M.D., who reported that he had first seen the veteran 
in August 1978 and that his diagnosis was chronic 
schizophrenia.  Also of record are statements, dated in June 
and August 1997, from Dr. Browne, wherein he noted that the 
veteran had remained disabled since August 1978 on the basis 
of underlying schizophrenia.  He reported being unable  to 
ascertain whether or not the veteran was disabled while on 
active duty because of incomplete records, but that the 
appellant had been well enough to serve in the Marines 
between 1972 and 1974.  It was noted that he had reenlisted 
between 1976 and 1978, suffered a psychotic break while on 
active duty, and was discharged because of his psychiatric 
problems, all of which led him to conclude that this could be 
a service-connected problem.  Dr. Browne stated in August 
1997 that, in his opinion, the veteran's schizophrenia was a 
service-connected disability because it occurred while on 
active duty according to the veteran.  

Due to the existence of divergent views as to the service 
incurrence of the veteran's schizophrenia, the Board in 
January 2001 sought additional medical input.  To that end, 
the appellant was evaluated by a VA psychiatrist in November 
2001.  Following a complete review of the veteran's medical 
records and a detailed mental status evaluation, Axis I 
diagnoses of schizophrenia, chronic undifferentiated type, 
episodic with inter-episode residual symptoms; and alcohol 
dependence in sustained remission, were recorded.  

In reviewing all of the evidence, the examiner agreed with 
Dr. Chambers' opinion that the veteran's schizophrenia began 
very early in an atypical fashion and gradually progressed to 
its current state.  Notwithstanding classification 
differences for schizophrenia from those existing in the 
1970s to those present now, it was the VA examiner's opinion, 
to a reasonable degree of medical certainty, that the 
veteran's schizophrenia had its origins before his discharge 
from service and that the initial presentation was atypical.  
Further, it was ascertained that, while psychiatrists at the 
time of the veteran's initial presentation entered correct 
diagnoses based on the information then available, the 
examiner was certain that those professionals would have 
diagnosed the veteran as having schizophrenia if they had the 
benefit of hindsight, including knowledge of his current 
clinical state and his response to antipsychotic medication.  

The findings and opinions offered by the VA psychiatrist in 
November 2001 are found by the Board to be highly persuasive 
and their significance is such as to render the evidence at 
least in equipoise as to the service incurrence of the 
veteran's schizophrenia.  As such, a grant of service 
connection for schizophrenia, chronic undifferentiated type, 
is in order.  

ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as schizophrenia, chronic undifferentiated type, is 
granted.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



